Citation Nr: 0821141	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-36 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service-connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States 
Marines from October 1968 to December 1971.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Cleveland, Ohio 
which denied the veteran's claim for entitlement to service 
connection for Hepatitis C.


FINDING OF FACT

The veteran's Hepatitis C is not shown to be related to his 
military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
September 2004.  The RO informed the appellant of the types 
of evidence needed in order to substantiate his claim for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in his possession that pertained to such claim.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Thus, the Board finds no prejudice in 
proceeding with adjudication of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of 
appellant's service medical records, post-service medical 
records, and other pertinent documents discussed below.  

The Board notes in passing that VA was not under an 
obligation to provide the veteran an examination, as such is 
not necessary to make a decision on the claim. Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in initial service 
connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, the record is missing critical 
evidence indicating that the claimed disability or symptoms 
may be associated with military service.  Specifically, there 
is no continuity of symptomatology between the symptoms the 
veteran currently experiences and any symptoms present in 
service, and no competent evidence otherwise suggesting a 
relationship to service.  Therefore, an examination is not 
warranted under the criteria set forth in McLendon.
See also Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claim.

Relevant law and regulations

Service connection-in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The veteran seeks service connection for Hepatitis C, which 
he contends is a result of air gun shots he received while in 
the Marines.  See October 2005 Substantive Appeal.

With respect to the matter of a current disability, the Board 
notes that there are numerous diagnoses of record of 
Hepatitis C.  

With respect to the matter of in-service disease or 
disability, the evidence of record does not establish that 
Hepatitis C existed in service.  The contemporaneous 
evidence, namely the service medical records, to include the 
veteran's separation examination, makes no reference to any 
diagnosis of Hepatitis C during service.  Certainly, it is 
possible, even likely, that he received air gun shots in 
service, and the matter of whether his Hepatitis C may be 
related to those shots will be discussed below.  The Board 
further notes that the veteran was diagnosed with serum 
Hepatitis, also known as Hepatitis B, which was noted to have 
resolved before the veteran was discharged from active 
service.

As to whether the current Hepatitis C is related to the 
findings in service, the Board finds that the record does not 
support such a link.  There is no competent medical evidence 
of a nexus between the veteran's Hepatitis C and service.  

The Board acknowledges that in July 2004, private physician 
T.B.,D.O., noted that the veteran had a history of Hepatitis 
C and that he tested positive for Hepatitis C twenty or 
thirty years ago while he was in service.  The Board also 
acknowledges that in November 2004, private physician W.E., 
M.D. noted that the veteran was diagnosed with either 
Hepatitis B or C while in service.  However, the mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In this instance, it is clear that both examiners 
were merely noting the veteran's own report as to his 
history, and not offering their own conclusions as to the 
etiology or date of onset of Hepatitis C.

To the extent that the veteran himself contends Hepatitis C 
is related to his military service, the Board notes that he 
has not alleged any continuity of symptomatology between his 
military service and his diagnosis of Hepatitis C.  In fact, 
the Board notes that the above-referenced November 2004 
private treatment record contains a notation the veteran 
reported that his symptoms began to appear decades later, 
which still would place their onset well over three decades 
after his separation from service.

Instead, the veteran opines that his diagnosis of Hepatitis C 
is either related to the in-service finding of Serum 
Hepatitis, or the use of an air gun to administer shots.  It 
is well established, however, that lay persons without 
medical training, such as the veteran, are not competent to 
offer an opinion on matters requiring medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Similarly, the veteran also asserted that he has always had 
elevated liver enzymes, which he believes shows a 
relationship between his in-service diagnosis and his current 
disability.  However, again, the veteran is competent to 
testify to observable symptoms, but he is not competent to 
opine on medical matters, including the significance of 
laboratory findings in relation to specific diagnoses.  See 
Espiritu, supra.

In summary, for the reasons and bases stated above, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for Hepatitis C.  Thus, the 
benefit sought on appeal is denied.


ORDER

Service connection for Hepatitis C is denied.



____________________________________________
MICHEAL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


